Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                 No. 04-12-00608-CR

                                 Juan Jose RAMIREZ,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                   From the 437th District Court, Bexar County, Texas
                             Trial Court No. 2006-CR-8683
                   The Honorable Lori I. Valenzuela, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, the motion to withdraw is
GRANTED, and the trial court’s judgment is AFFIRMED.

      SIGNED May 15, 2013.


                                                _____________________________
                                                Marialyn Barnard, Justice